Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance 
Claims 1, 3, 8, 10, 15, and 17 are allowed.  All rejections are withdrawn.  The amendments dated 3-23-2021 are entered in full.  
Examiner’s Statement of Reasons For Allowance 
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claims 1 and 8 and 15.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
	The prior art fails to disclose or suggest “[a] processor-implemented method for secure access package delivery, the method comprising:
receiving a plurality of unlock instructions based on determining a drop off location is secured from access by a drone, 
wherein the drone having a camera and an access device, 
wherein the access device comprises a transponder to access the drop off location.
wherein the access device is selected from a group consisting of 
a radio frequency transponder.
an Infra-Red transponder, 
a Bluetooth transponder, and 
a Wi-Fi transponder, and 
wherein the drop off location that is secured from access comprises 
a door that is present at the location with 
a receiver that opens the door when the plurality of unlock instructions are received by the receiver;
based on determining using a video recognition software that the drone is present at the drop off location, 
using the plurality of received unlock instructions to access the drop off location with the access device, 
wherein determining that the drone is present at the drop off location is based on determining 
a presence of a barcode at the drop off location, and wherein 
the barcode represents a package release location;
based on determining successful delivery of a package by the drone:
recording, by the camera, 
a photographic evidence of the successful delivery of the package;
using the plurality of the received unlock instructions to 
re-secure the location with the access device;
capturing, by the camera, an additional photographic evidence as 
a proof that the drop off location 
was re-secured after the successful delivery of the package; and
sending the photographic evidence and 
the additional photographic evidence to a server using a communication network;
monitoring, with the access device, that the plurality of unlock instructions are not used by a third party, 
and wherein the third party maliciously intercepted the plurality of unlock instructions during unlocking the drop off location with the access device; and
notifying a server when the third party maliciously intercepted the plurality of unlock instructions”.
	The closest prior art is DiBendetto.  DiBenedetto discloses a drone that can unlock a lock using an unlock instructions. The drone uses a bar code 128 and a video sensor to drop off a package.  
	Dibenedetto is silent as to capturing photographic evidence of a successful delivery. 
	Dibenedetto is silent as to “[a] processor-implemented method for secure access package delivery, the method comprising:
receiving a plurality of unlock instructions based on determining a drop off location is secured from access by a drone, 
wherein the drone having a camera and an access device, 
wherein the access device comprises a transponder to access the drop off location.
wherein the access device is selected from a group consisting of 
a radio frequency transponder.
an Infra-Red transponder, 
a Bluetooth transponder, and 
a Wi-Fi transponder, and 
wherein the drop off location that is secured from access comprises 
a door that is present at the location with 
a receiver that opens the door when the plurality of unlock instructions are received by the receiver;
based on determining using a video recognition software that the drone is present at the drop off location, 
using the plurality of received unlock instructions to access the drop off location with the access device, 
wherein determining that the drone is present at the drop off location is based on determining 
a presence of a barcode at the drop off location, and wherein 
the barcode represents a package release location;
based on determining successful delivery of a package by the drone:
recording, by the camera, 
a photographic evidence of the successful delivery of the package;
using the plurality of the received unlock instructions to 
re-secure the location with the access device;
capturing, by the camera, an additional photographic evidence as 
a proof that the drop off location 
was re-secured after the successful delivery of the package; and
sending the photographic evidence and 
the additional photographic evidence to a server using a communication network;
monitoring, with the access device, that the plurality of unlock instructions are not used by a third party, 
and wherein the third party maliciously intercepted the plurality of unlock instructions during unlocking the drop off location with the access device; and
notifying a server when the third party maliciously intercepted the plurality of unlock instructions”.

	Nandakumar teaches a video camera that can record delivery of a package.  
	Nadakumar is silent as to a second image that the proof that the location was re-secured. 
	Nadakumar is silent as to “[a] processor-implemented method for secure access package delivery, the method comprising:
receiving a plurality of unlock instructions based on determining a drop off location is secured from access by a drone, 
wherein the drone having a camera and an access device, 
wherein the access device comprises a transponder to access the drop off location.
wherein the access device is selected from a group consisting of 
a radio frequency transponder.
an Infra-Red transponder, 
a Bluetooth transponder, and 
a Wi-Fi transponder, and 
wherein the drop off location that is secured from access comprises 
a door that is present at the location with 
a receiver that opens the door when the plurality of unlock instructions are received by the receiver;
based on determining using a video recognition software that the drone is present at the drop off location, 
using the plurality of received unlock instructions to access the drop off location with the access device, 
wherein determining that the drone is present at the drop off location is based on determining 
a presence of a barcode at the drop off location, and wherein 
the barcode represents a package release location;
based on determining successful delivery of a package by the drone:
recording, by the camera, 
a photographic evidence of the successful delivery of the package;
using the plurality of the received unlock instructions to 
re-secure the location with the access device;
capturing, by the camera, an additional photographic evidence as 
a proof that the drop off location 
was re-secured after the successful delivery of the package; and
sending the photographic evidence and 
the additional photographic evidence to a server using a communication network;
monitoring, with the access device, that the plurality of unlock instructions are not used by a third party, 
and wherein the third party maliciously intercepted the plurality of unlock instructions during unlocking the drop off location with the access device; and
notifying a server when the third party maliciously intercepted the plurality of unlock instructions”.
	Fadell teaches sensors can monitor the access point of the secure area continuously to ensure during the process of placing the package or that nothing was removed and once the positioning of the package has been configured and configured within the secure area then the system may be configured to terminate the accessibility to the secure area by locking the door: see paragraph 374 where for example, area AL may be within a sensing range of an NFC or RFID or camera or any other suitable sensing component 828 of doorbell 106, such that when package PL may be positioned within area AL by deliverer DL, package PL may be securely monitored by one or more smart devices of environment 100, which may ensure secure drop-off of package PL. As another example, area AL may not be proximate doorbell 106 but may be an area that may be monitored by another smart device of environment 100 (e.g,, a smart device that may be coupled to outdoor lighting 114, which may be around a corner of structure 150 from front door 186, such that other visitors to front door 186 may not obviously notice package PL that has been deposited by deliverer DL for secure monitoring by environment 100). As with the deposit of package PL within any other suitable secure area (e.g., a sate or lobby), system 164 may be configured to monitor and confirm the adequate deposit of package PL.
“[a] processor-implemented method for secure access package delivery, the method comprising:
receiving a plurality of unlock instructions based on determining a drop off location is secured from access by a drone, 
wherein the drone having a camera and an access device, 
wherein the access device comprises a transponder to access the drop off location.
wherein the access device is selected from a group consisting of 
a radio frequency transponder.
an Infra-Red transponder, 
a Bluetooth transponder, and 
a Wi-Fi transponder, and 
wherein the drop off location that is secured from access comprises 
a door that is present at the location with 
a receiver that opens the door when the plurality of unlock instructions are received by the receiver;
based on determining using a video recognition software that the drone is present at the drop off location, 
using the plurality of received unlock instructions to access the drop off location with the access device, 
wherein determining that the drone is present at the drop off location is based on determining 
a presence of a barcode at the drop off location, and wherein 
the barcode represents a package release location;
based on determining successful delivery of a package by the drone:
recording, by the camera, 
a photographic evidence of the successful delivery of the package;
using the plurality of the received unlock instructions to 
re-secure the location with the access device;
capturing, by the camera, an additional photographic evidence as 
a proof that the drop off location 
was re-secured after the successful delivery of the package; and
sending the photographic evidence and 
the additional photographic evidence to a server using a communication network;
monitoring, with the access device, that the plurality of unlock instructions are not used by a third party, 
and wherein the third party maliciously intercepted the plurality of unlock instructions during unlocking the drop off location with the access device; and
notifying a server when the third party maliciously intercepted the plurality of unlock instructions”.

	Breed teaches a video recognition software to access a drop off location.  Breed is silent as to “[a] processor-implemented method for secure access package delivery, the method comprising:
receiving a plurality of unlock instructions based on determining a drop off location is secured from access by a drone, 
wherein the drone having a camera and an access device, 
wherein the access device comprises a transponder to access the drop off location.
wherein the access device is selected from a group consisting of 
a radio frequency transponder.
an Infra-Red transponder, 
a Bluetooth transponder, and 
a Wi-Fi transponder, and 
wherein the drop off location that is secured from access comprises 
a door that is present at the location with 
a receiver that opens the door when the plurality of unlock instructions are received by the receiver;
based on determining using a video recognition software that the drone is present at the drop off location, 
using the plurality of received unlock instructions to access the drop off location with the access device, 
wherein determining that the drone is present at the drop off location is based on determining 
a presence of a barcode at the drop off location, and wherein 
the barcode represents a package release location;
based on determining successful delivery of a package by the drone:
recording, by the camera, 
a photographic evidence of the successful delivery of the package;
using the plurality of the received unlock instructions to 
re-secure the location with the access device;
capturing, by the camera, an additional photographic evidence as 
a proof that the drop off location 
was re-secured after the successful delivery of the package; and
sending the photographic evidence and 
the additional photographic evidence to a server using a communication network;
monitoring, with the access device, that the plurality of unlock instructions are not used by a third party, 
and wherein the third party maliciously intercepted the plurality of unlock instructions during unlocking the drop off location with the access device; and
notifying a server when the third party maliciously intercepted the plurality of unlock instructions”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668